Citation Nr: 0929489	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-10 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, including as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1952 until July 
1972, including a tour of duty in the Republic of Vietnam 
from July 1965 until July 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A review of the record reflects the Veteran also initiated an 
appeal concerning entitlement to service connection for 
bladder cancer.  While the Veteran timely filed a Notice of 
Disagreement (NOD) and a Statement of the Case (SOC) was sent 
to the Veteran in October 2006, the Board finds the Veteran 
did not perfect his appeal with the submission of a 
Substantive Appeal (Form VA 9). 38 U.S.C.A. § 7105(a); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995)(pursuant to 
38 U.S.C.A. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA).  As such, this issue 
is not presently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  

Specifically, the Veteran's representative contends that as 
the Veteran had Agent Orange exposure and Agent Orange is a 
suspected etiological cause of the peripheral neuropathy, an 
examination is required to determine whether or not there is 
a nexus between the current condition and the exposure to 
herbicides.  

Although the Veteran's diagnosed condition is not acute or 
subacute peripheral neuropathy, which is presumptively linked 
to herbicide exposure, the law provides that with regard to 
all claimed disorders, VA must also ascertain whether there 
is any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service. Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  

In other words, notwithstanding the presumption provisions, 
the United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to 
herbicide exposure with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  Therefore, the fact that the Veteran does not meet 
the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any current 
disorders. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In the present case, the Veteran has several current 
diagnoses, including Charcot-Marie-Tooth syndrome, peripheral 
neuropathy, diffuse axonal polyneuropathy and autoimmune 
peripheral neuropathy.

Significantly, the Veteran submitted an April 2002 record 
from Eglin Air Force Base that concluded with a differential 
diagnosis of peripheral neuropathy - possible Charcot-Marie-
Tooth verses Agent Orange exposure.  


Given this record, the Veteran was afforded a VA Agent Orange 
examination in April 2005.  The examiner concluded there was 
a long history of a neuropathy beginning in 1988 and nerve 
conduction studies were consistent with moderately severe 
diffuse axonal polyneuropathy affecting sensory and motor 
nerves.  However, the examiner failed to express any opinion 
as to the etiology of the diagnosed neuropathy.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether or not the Veteran has a peripheral 
neuropathy which is related to his exposure to herbicides 
during service. Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any 
neurological disorder, including 
peripheral neuropathy that may be present.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:


a)  The examiner shall clarify the 
diagnosis of any existing neurological 
disorder or disorders;

b)  The examiner shall express an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that any diagnosed neurological disorder, 
including peripheral neuropathy, is 
causally or etiologically related to any 
incident of the Veteran's active service, 
including exposure to herbicidal agents.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



